DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 8,827,585 to Figge in view of U.S. Pat. No. 9,829,021 to Johnson.
Figge ‘585 teaches limitations for a “system comprising an attachment part (44)” -B1, “and a holding element for holding the attachment part (44) on a carrier part (54)" -including 10,30, “the holding element comprising a threaded part (10)" - including 10, “which is releasably connected to the attachment part (44) and has an internal thread (28) tor a holding screw (58)” - as shown at 16, “and a spacer part (30), the spacer part (30)” – including 30,50, “and the threaded part (10) having interacting threads (26, 38), with the result that the spacer part (30) can be screwed to the threaded part (10)“ - as shown, “and the spacer part (30) having a through opening (58)’’ - as shown, “for the holding screw (58)“ - 70, “which through opening (56) is flush with the internal thread (28) of the threaded part (10) in the state in which it is screwed to the threaded part (10), with the result that the carrier part (54) can be held between a head (62) of the holding screw (58) and the spacer part (30)“ - as shown in Fig's 10 for example, “wherein the threaded part (10) has a holding section (11) for holding the attachment part (44)“ - reference discloses rivet section at 20 and suggests other connection such as thread for example can be used within contest of the disclosure.
Although reference suggests other connection structure can be used within context of the disclosure including threading for example wherein one of ordinary skill in the art would recognize threading to be inherently ‘releasable’.  
Other methods can also be used which fix the holding element 10 even without the rivet collar 20 within the opening of the first component B1. This is carried out, for example, by screwing or bonding or by another riveting technique.”
Regardless, the reference does not fully teach further limitation of “the holding section (11) engaged in an opening of the attachment part and having at least one latching element which interacts with at least one corresponding latching element of the attachment part (44) for releasably latching the attachment part (44) on the threaded part (10) )“. 
However, Johnson ‘021 for example discloses attachment structure including at 208,210 (Fig’s 10,11)  engaged through three openings of panel 204 for releasably connecting a similar fastener or a part wherein the opening (at 212) in the part for receiving the latching arm (at 210) is spaced from the central opening of the fastener (at 208). It would have been obvious to one of ordinary skill in the art to provide the fastener of Figge ‘585 with latching structure for releasably connecting with openings in an attachment part having openings spaced from the central opening as taught by Johnson ‘021 as alternative to the rivet or threaded engaging structure disclosed in order to allow the fastener to be attached and/or released to the attachment part more easily wherein the attachment arrangement including holes/openings and latching arms is otherwise equivalent for the purpose of connecting the fastener to the part and would not otherwise affect function of the system arrangement.

As regards claim 3, Figge ‘585 as relied on, teaches further limitation of “the internal thread (28) of the threaded part and the interacting threads (26, 38} of the spacer part (30) and the threaded part (10) overlap at least in sections in the axial direction.
As regards claim 4, Figge ‘585 as relied on, teaches further limitation of “the holding section (11} of the threaded part (10) forms a holding receptacle (14), into which the attachment part (44) can be pushed” - the attachment structure of Figge ‘585 and particularly as modified, teaches broadly-recited limitation.
As regards claim 5, the arrangement of Figge ‘585 as modified in view of Johnson ‘021 teaches all limitations as otherwise shown and described by Johnson ‘021 as relied on.
As regards claim 6, Figge ‘585 as relied on, teaches further limitation of “the through opening of the spacer part (30) has at least one clamping section (42), with the result that a holding screw (58) which is to be screwed into the internal thread (28) of the threaded part (10) drives the spacer part (30) in a clamping manner - as shown and described wherein the reference discloses portion including 50,52,54 for clamping function as recited.
As regards claim 7, Figge ‘585 as relied on, teaches further limitation of “the internal thread (28) of the threaded part (10) firstly and the interacting threads (26, 38) of the threaded part (10) and the spacer part (30) secondly are configured in such a 
As regards claim 8, Figge ‘585 as relied on, teaches further limitation of ‘‘the clamping section (42) is configured in such a way that a holding screw (58) which is to be screwed into the internal thread (28) of the threaded part (10) drives the spacer part (30) in a clamping manner up to a limit torque, and, when the limit torque is exceeded, the holding screw (58) is rotated relative to the spacer part (30) while being screwed into the internal thread (28) of the threaded part (10)” - reference discloses an portion including 50,52,54 for function as recited.
As regards claim 9, Figge 585 discloses deformable material for 54 but does not explicitly describe “at least the clamping section (42) Is configured from a different material than a main body of the spacer part (30)”. However, it would have been obvious if not inherent for one of ordinary skill in the art to provide at least 54 to be from a different material than a main body of the spacer part in order to provide the main body of the spacer part with strength and toughness and provide the disclosed deformability for the clamping portion for function as described. One of ordinary skill in the art would have more than reasonable expectation of success since the proposed modification would not otherwise affect function of the arrangement and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416.

As regards claim 12, Figge 585 discloses deformable material for 54 but does not explicitly describe "the insert (40) consists of a thermoplastic elastomer that projects slightly beyond a contact face of the spacer part”. However, it would have been obvious if not inherent for one of ordinary skill in the art to provide at least 54 to be from a thermoplastic elastomer material than a main body of the spacer part in order to provide the main body of the spacer part with strength and toughness and provide the disclosed deformability for the clamping portion for function as described. One of ordinary skill in the art would have more than reasonable expectation of success since the proposed modification would not otherwise affect function of the arrangement and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 8,827,585 to Figge in view of U.S. Pat. No. 9,829,021 to Johnson and further in view of U.S. Pat. No. 9,302,716 to Sahi.
As regards claim 17, Figge ‘585 as modified teaches limitations for a “system comprising: an attachment part (44) and a holding element, the holding element holding the attachment part (44) on a carrier part (54), the holding element comprising a threaded part (10) releasably connected to the attachment part (44) and having an 
Although reference the spacer part (including 30,50) includes a thread 58 with a detent or cam arrangement 60 for achieving transmission of torque from the screw to the balance of the spacer part 30,50 up to a threshold torque value, the reference does not teach “wherein the through opening of the spacer part (30) has a plurality of clamping sections (42) such that the holding screw (58) drives the spacer part (30) in a clamping manner, wherein the each clamping section (42) is formed by a respective radially inwardly extending and axially running portion of a wall of the through opening of the spacer part (30)”.  However, Sahi ‘716 discloses a similar system including a spacer part 102 having a plurality of clamping elements 114 frictionally engage-able with a screw to drive the spacer part up to a threshold torque value due to friction.  It would have been obvious to one of ordinary skill in the art to 
As regards claim 18, Figge ‘585 as relied on, teaches further limitation el "the internal thread (28) of the threaded part (10) firstly and the interacting threads (28, 38) of the threaded part (10) and the spacer part (30) secondly are configured in such a way that rotation of the holding screw (58) for screwing into the internal thread (28) of the threaded part (10) causes the spacer part (30) to unscrew from the threaded part (10)" -as shown and described.

Claim(s) 13 is/are rejected under 35 U.S.C, 103 as being unpatentable over U.S. Pat. No. 8,827,585 to Figge in view of U.S. Pat. No. 9,829,021 to Johnson and further in view of U.S. Pat. No. 6,062,791 to Simon.
Although Figge ‘585 does not teach further limitation of (claim 13,19) "a stop is provided between the spacer part (30) and the threaded part (10), which stop counteracts the spacer part (30) being unscrewed from the threaded part (10) when an end position is reached" (claim 13,19), Simon ‘791 discloses that it’s well known to provide a stop structure arrangement including19. It would have been obvious to .

Allowable Subject Matter
Claims 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 19 is allowed.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677